 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Jonathan Millard Robinson
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00161-APG-DJA
11
                    Plaintiff,                                 STIPULATION TO CONTINUE
12                                                               REVOCATION HEARING
            v.
                                                                      (First Request)
13
     JONATHAN MILLARD ROBINSON,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Edward G. Veronda, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Jonathan Millard
20
     Robinson, that the Revocation Hearing currently scheduled on July 6, 2021, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to review discovery, conduct
24
     investigations, and prepare for the revocation hearing.
25
            2.      The defendant is in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
 1         This is the first request for a continuance of the revocation hearing.
 2         DATED this 2nd day of July, 2021.
 3
 4   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 5
 6
     By /s/ Brandon C. Jaroch                        By /s/ Edward G. Veronda
 7   BRANDON C. JAROCH                               EDWARD G. VERONDA
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00161-APG-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JONATHAN MILLARD ROBINSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                     September_______
     Tuesday, July 6, 2021, at 3:00 p.m., be vacated and continued to _________  1, 2021 at the

12             2 ___
     hour of ___: 00 __.m.
                      p    in courtroom 6C; or to a time and date convenient to the court.

13                      6th day of July, 2021.
            DATED this ___

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
